ACCEPTED
                                                                                  1-14-00928-CV
                                                                      FIRST COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                             5/5/2015 8:52:38 PM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK

                       No. 1-14-00928-CV
                               In the
                                                             FILED IN
                                                      1st COURT OF APPEALS
                    Court of Appeals for the              HOUSTON, TEXAS
           First Court of Appeals District of         5/5/2015 8:52:38 PM
                                                    Texas
                                                      CHRISTOPHER A. PRINE
                                                              Clerk

             Douglas Moran, Royal Bodkin, LLC
                and Woolworth Interest, LLC,
                            Appellants
                                 vs.
       Richard Williamson d/b/a Williamson Realty,
                        Appellee


                     Notice of Bankruptcy



To the Clerk of the First Court of Appeals:

     Pursuant to Rule 8.1 of the Texas Rules of Appellate
Procedure, the Appellee, Richard Williamson d/b/a Williamson

Realty, files this notice that two of the Appellants, Royal Bodkin,

LLC and Woolworth Interest, LLC, are in bankruptcy.

     The details required by Rule 8.1 are set out below:
     (1)   Royal Bodkin, LLC
           United States Bankruptcy Court for the Southern
           District of Texas, Houston Division
           In re: Royal Bodkin, LLC, Debtor
           Case No. 15-32065-H1-11
           Date of Petition: April 10, 2015.
           See Notice attached as Exhibit A.
     (2)   Woolworth Interest, LLC
           United States Bankruptcy Court for the Southern
           District of Texas, Houston Division
           In re: Woolworth Interest, LLC, Debtor
           Case No. 15-32067-H3-11
           Date of Petition: April 10, 2015.
           See Notice attached as Exhibit B.

      On May 1, 2015, the Bankruptcy Court in In re Royal

Bodkin, LLC, entered an Order that the Chapter 11 case of

Woolworth Interest, LLC, Case No. 15-32067-H3-11 shall be

jointly administered with the Chapter 11 case of Royal Bodkin,

LLC, Case No. 15-32065-H1-11.

     The automatic stay provided by 11 U.S.C.A. § 362(a) is

effective only as to Appellants Royal Bodkin, LLC and Woolworth

Interest, LLC; and the remaining appellant, Douglas Moran,

cannot benefit from the stay. See In re Sw. Bell Tel. Co., 35 S.W.3d
602, 604 (Tex. 2000).

     If and when a motion for relief from automatic stay is

granted by the Bankruptcy Court with respect to debtor

Appellants Royal Bodkin, LLC and Woolworth Interest, LLC, a

motion to reinstate may be filed pursuant to Rule 8.3(a) of the

Texas Rules of Appellate Procedure, In any event, however, the

appeal as to non-debtor Appellant Douglas Moran is not subject to


                        Notice of Bankruptcy
                               Page 2
the automatic stay under the Bankruptcy Code and this appeal is

subject to reinstatement as to Moran upon severance of the

bankrupt parties pursuant to Rule 8.3(b) of the Texas Rules of

Appellate Procedure.



                                 Respectfully submitted,

                             By: /s/ C. Alfred Mackenzie
                                C. Alfred Mackenzie
                                State Bar of Texas No. 12761550
                                C. Alfred Mackenzie,
                                Attorney at Law
                                P.O. Box 2003
                                Waco Texas 76703
                                (254) 848-9800
                                (254) 848-9974 (facsimile)
                                AMackenzie@Texas-Appeals.com

                                 and

                                 Randall S. Perrier
                                 Texas Bar No. 24037266
                                 4606 FM 1960 West, Suite 101
                                 Houston, Texas 77069
                                 Tel. (281) 440-8066
                                 Fax. (832) 201-7920
                                 Email: randall@perrierlaw.com

                                 Counsel for Richard Williamson
                                 d/b/a Williamson Realty




                       Notice of Bankruptcy
                              Page 3
                     Certificate of Service

     The undersigned counsel certifies that, on this 5th day of
May 2015, this Notice of Appearance is being served electronically
on the following party or counsel of record:

     Ben A. Baring, Jr.         Attorney for Appellants
     bbaring@dhmtlaw.com
     R. Travis Piper
     tpiper@dhmtlaw.com
     DeLange, Hudspeth, Mcconnell & Tibbets, L.L.P.
     1177 West Loop South, Suite 1700
     Houston, TX 77027



                                 /s/ C. Alfred Mackenzie
                                 C. Alfred Mackenzie




                      Notice of Bankruptcy
                             Page 4
Exhibit A
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                                                          5/5/15, 6:48 PM



                                                        United States Bankruptcy Court
                                                          Southern District of Texas

Notice of Bankruptcy Case Filing

A bankruptcy case concerning the debtor(s) listed below was ﬁled
under Chapter 11 of the United States Bankruptcy Code, entered
on 04/10/2015 at 2:39 PM and ﬁled on 04/10/2015.

Royal Bodkin, LLC
5315B Cypess Creek Parkway 171
Houston, TX 77069
Tax ID / EIN: XX-XXXXXXX

Woolworth Interest, LLC
5315 Cypress Creek Parkway 171
Houston, TX 77069
Tax ID / EIN: XX-XXXXXXX

  The case was ﬁled by the debtor's attorney:

  Reese W Baker
  Baker & Associates
  5151 Katy Freeway
  Ste 200
  Houston, TX 77007
  713-869-9200
The case was assigned case number 15-32065 to Judge Marvin Isgur.

In most instances, the ﬁling of the bankruptcy case automatically stays certain collection and other actions
against the debtor and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or
not exist at all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a
debt or take other action in violation of the Bankruptcy Code, you may be penalized. Consult a lawyer to
determine your rights in this case.

If you would like to view the bankruptcy petition and other documents ﬁled by the debtor, they are available at
our Internet home page http://www.txs.uscourts.gov/ or at the Clerk's Ofﬁce, United States Bankruptcy Court,
PO Box 61010, Houston, TX 77208.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
important deadlines.


                                                                                         David J. Bradley
                                                                                         Clerk, U.S. Bankruptcy Court

https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?392260                                                   Page 1 of 2
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                                                            5/5/15, 6:48 PM




                                                             PACER Service Center
                                                                 Transaction Receipt
                                                                  05/05/2015 18:48:33
                                   PACER Login:          am7725:3747189:0      Client Code:       Williamson
                                   Description:          Notice of Filing      Search Criteria:   15-32065
                                   Billable Pages:       1                     Cost:              0.10




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?392260                                                     Page 2 of 2
Exhibit B
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                                                          5/5/15, 6:50 PM



                                                        United States Bankruptcy Court
                                                          Southern District of Texas




Notice of Bankruptcy Case Filing

A bankruptcy case concerning the debtor(s) listed below was ﬁled
under Chapter 11 of the United States Bankruptcy Code, entered
on 04/10/2015 at 2:52 PM and ﬁled on 04/10/2015.

Woolworth Interest, LLC
5315 Cypress Creek Parkway 171
Houston, TX 77069
Tax ID / EIN: XX-XXXXXXX



  The case was ﬁled by the debtor's attorney:

  Reese W Baker
  Baker & Associates
  5151 Katy Freeway
  Ste 200
  Houston, TX 77007
  713-869-9200
The case was assigned case number 15-32067 to Judge Marvin Isgur.

In most instances, the ﬁling of the bankruptcy case automatically stays certain collection and other actions
against the debtor and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or
not exist at all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a
debt or take other action in violation of the Bankruptcy Code, you may be penalized. Consult a lawyer to
determine your rights in this case.

If you would like to view the bankruptcy petition and other documents ﬁled by the debtor, they are available at
our Internet home page http://www.txs.uscourts.gov/ or at the Clerk's Ofﬁce, United States Bankruptcy Court,
PO Box 61010, Houston, TX 77208.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
important deadlines.


                                                                                         David J. Bradley
                                                                                         Clerk, U.S. Bankruptcy Court

https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?392262                                                   Page 1 of 2
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                                                            5/5/15, 6:50 PM




                                                             PACER Service Center
                                                                 Transaction Receipt
                                                                  05/05/2015 18:50:18
                                   PACER Login:          am7725:3747189:0      Client Code:       Williamson
                                   Description:          Notice of Filing      Search Criteria:   15-32067
                                   Billable Pages:       1                     Cost:              0.10




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?392262                                                     Page 2 of 2